Citation Nr: 0935068	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for psychiatric 
disabilities, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for bipolar/depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.  

The Veteran claims that his current psychiatric disorder is 
related to service.  Specifically, he contends that he had 
psychiatric disorder during active service, which affected 
his performance, but was not diagnosed with it until a few 
months after service.  The Veteran further asserts that he 
could not complete officer training as planned because of the 
psychiatric disorder, which had its onset in service.

The claims file includes the Veteran's DD 214, which shows 
that he was discharged from active duty in August 2001 to 
attend an officer training program.  The evidence of record 
also includes documentation explaining that the Veteran began 
Officer Training in conjunction with participation with the 
Cameron University ROTC, in August 2001, but that he missed a 
significant amount of classes and course work.  In December 
2001, it was recommended that the Veteran be dropped from the 
officer training program.  

The claims file further shows that the Veteran underwent 
treatment at a private mental health center from December 
2001 to March 2002 for depression.  A June 2004 VA 
examination report shows that the Veteran was diagnosed with 
bipolar disorder, chronic, moderate.  The examiner noted that 
the "[o]nset of the Veteran's bipolar disorder occurred 
while the Veteran was on active duty as an ROTC cadet."  VA 
treatment records from July 2003 to July 2006 show ongoing 
treatment for psychiatric disabilities.

In regard to the Veteran's participation in ROTC, the Board 
notes that active duty for training includes duty performed 
by a member of a Senior Reserve Officers' Training Corps 
program when ordered to such duty under 10 U.S.C.A. §§ 2101 
et. seq. 38 U.S.C.A. § 101 (22) (D). 38 C.F.R. § 3.6 (c) (4).  
In his case, there is no indication that the Veteran was 
ordered to officer training.  Rather, the Veteran's service 
personnel records indicate that the Veteran was released from 
active duty to pursue voluntary officer training.  While 
portions of the Veteran's ROTC may be considered inactive 
duty for training, such type of service is not a basis for 
awarding service connection of a psychiatric disorder under 
the applicable law.  See 38 U.S.C.A. § 101(24) (2008) (Any 
period of inactive duty training [INACDUTRA] during which the 
individual concerned was disabled from an injury - not a 
disease, except for myocardial infarction, cardiac arrest, or 
cerebrovascular accident - incurred or aggravated in the line 
of duty.)  Indeed, the Veteran has not asserted that his 
brief ROTC participation is a basis for awarding service 
connection.

However, in view of the fact that the Veteran's psychiatric 
disorder manifested just four months after discharge from 
active duty, and considering the Veteran's competent lay 
testimony that he was actually suffering from this 
psychiatric disorder prior to discharge, the Board finds that 
VA is under a duty to obtain a medical opinion under the 
circumstances of this case.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Veteran has been diagnosed with numerous psychiatric 
disabilities, including bipolar disorder, mood disorder, 
anxiety disorder and depression.  However, it remains unclear 
whether any of the Veteran's psychiatric disabilities are 
etiologically related to service.  The Veteran's private 
treatment records, VA examination and VA treatment records 
only show ongoing problems and continuous treatment for the 
Veteran's psychiatric, but such records do not comment 
whether his psychiatric disabilities are related to his 
active duty service from August 1998 to August 2001.  Indeed, 
the comments made in the June 2004 VA examination report are 
ambiguous because it relates the onset of the Veteran's 
psychiatric disorder to when he was on active duty during 
ROTC; however, as was explained above, under the 
circumstances of this case, the Veteran's ROTC participation 
is not a form of military service upon which service 
connection may be granted.  

The central question that remains unaddressed is whether the 
psychiatric disorder that first became apparent in medical 
evidence starting in December 2001 may be related back to the 
Veteran's active duty service, which ended only 4 months 
prior.  VA has a duty to consider this issue in this case.  
The Board, therefore, finds that an examination to determine 
the Veteran's current diagnosis as well as an etiological 
opinion as to the causes of any of the diagnosed psychiatric 
disabilities is necessary prior to final adjudication of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination to assess 
the nature, extent, etiology of any 
diagnosed psychiatric disabilities. The 
examiner shall review the claims folder 
and note that review in the examination 
report.  The examiner shall provide a 
diagnosis of the Veteran's mental 
disorders, if any.  If the examination 
results in a psychiatric diagnosis, the 
examiner should offer an opinion as to the 
etiology of that psychiatric disabilities, 
to include whether it is at least as 
likely as not (50 percent probability or 
greater) related to the Veteran's active 
duty service from August 1998 to August 
2001.  In so doing, the examiner shall 
consider the records of the Veteran's poor 
performance in ROTC from August to October 
2001, and opine, if possible, of whether 
such behavior evidences the manifestation 
of a psychiatric disorder that existed 
during the Veteran's active duty service, 
or whether the pressures of the officer 
training program may have been the cause 
of the Veteran's psychiatric 
symptomatology.  If the examiner is unable 
to offer an opinion without resort to 
speculation, the examiner shall so state 
with a complete rationale.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




